
	

114 HR 21 IH: To provide for a comprehensive assessment of the scientific and technical research on the implications of the use of mid-level ethanol blends, and for other purposes.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Sensenbrenner introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To provide for a comprehensive assessment of the scientific and technical research on the
			 implications of the use of mid-level ethanol blends, and for other
			 purposes.
	
	
		1.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.
			(2)Mid-level ethanol blendThe term mid-level ethanol blend means an ethanol-gasoline blend containing greater than 10 and up to and including 20 percent
			 ethanol by volume that is intended to be used in any conventional
			 gasoline-powered motor vehicle or nonroad vehicle or engine.
			2.Evaluation
			(a)In generalThe Administrator, acting through the Assistant Administrator of the Office of Research and
			 Development at the Environmental Protection Agency, shall—
				(1)not later than 45 days after the date of enactment of this Act, enter into an agreement with the
			 National Academy of Sciences to provide, within 18 months after the date
			 of enactment of this Act, a comprehensive assessment of the scientific and
			 technical research on the implications of the use of mid-level ethanol
			 blends, comparing mid-level ethanol blends to gasoline blends containing
			 10 percent or zero percent ethanol; and
				(2)not later than 30 days after receiving the results of the assessment under paragraph (1), submit a
			 report to the Committee on Science, Space, and Technology of the House of
			 Representatives and the Committee on Environment and Public Works of the
			 Senate on the findings of the assessment, together with the agreement or
			 disagreement of the Administrator with each of its findings.
				(b)ContentsThe assessment performed under subsection (a)(1) shall include the following:
				(1)An evaluation of the short-term and long-term environmental, safety, durability, and performance
			 effects of the introduction of mid-level ethanol blends on onroad,
			 nonroad, and marine engines, onroad and nonroad vehicles, and related
			 equipment. Such evaluation shall consider the impacts of qualifying
			 mid-level ethanol blends or blends with higher ethanol concentrations as a
			 certification fuel. Such evaluation shall include a review of all
			 available scientific evidence, including that relied upon by the
			 Administrator and published at 75 Fed. Reg. 68094 et seq. (November 4,
			 2010), 76 Fed. Reg. 4662 et seq. (January 26, 2011), and 76 Fed. Reg.
			 44406 et seq. (July 25, 2011), and identify gaps in understanding and
			 research needs related to—
					(A)tailpipe emissions;
					(B)evaporative emissions;
					(C)engine and fuel system durability;
					(D)onboard diagnostics;
					(E)emissions inventory and other modeling effects;
					(F)materials compatibility;
					(G)operability and drivability;
					(H)fuel efficiency;
					(I)fuel economy;
					(J)knock resistance
					(K)consumer education and satisfaction;
					(L)cost-effectiveness for the consumer;
					(M)catalyst durability; and
					(N)durability of storage tanks, piping, and dispensers for retail.
					(2)An identification of areas of research, development, and testing necessary to—
					(A)ensure that existing motor fuel infrastructure is not adversely impacted by mid-level ethanol
			 blends, including an examination of potential impacts of mid-level ethanol
			 blends on metal, plastic, rubber, or any other materials used in pipes or
			 storage tanks; and
					(B)reduce the risk of misfueling by users at various points in the distribution and supply chain,
			 including at bulk storage, retail storage, and distribution configurations
			 by—
						(i)assessing the best methods and practices to prevent misfueling;
						(ii)examining misfueling mitigation strategies for blender pumps, including volumetric purchase
			 requirements and labeling requirements;
						(iii)assessing the adequacy of and ability for misfueling mitigation plans approved by the Environmental
			 Protection Agency; and
						(iv)soliciting and considering recommendations of the National Institute of Standards and Technology,
			 the American National Standards Institute, the International Organization
			 for Standardization, and the National Conference on Weights and Measures
			 regarding fuel pump labeling.
						(c)WaiversPrior to the submission of the report under subsection (a)(2), any waiver granted under section
			 211(f)(4) of the Clean Air Act (42 U.S.C. 7545 (f)(4)) before the date of
			 enactment of this Act that allows the introduction into commerce of
			 mid-level ethanol blends for use in motor vehicles shall have no force or
			 effect. The Administrator shall grant no new waivers under such section
			 211(f)(4) until after the submission of the report described under
			 subsection (a)(2).
			3.Authorization of appropriationsIn order to carry out this Act, the Administrator shall utilize up to $900,000 from the funds made
			 available for science and technology, including research and development
			 activities, at the Environmental Protection Agency.
		
